     Case 19-07030         Doc 4     Filed 10/01/19 Entered 10/01/19 16:49:49               Desc Main
                                        Document    Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF VIRGINIA


                                                 *
IN RE:                                           *
         Wesley Comer & Christina Laws           *         Chapter 13
                                                 *         Case Number: 19-70593
                           Debtors

         Wesley Comer & Christina Laws           *
                     Plaintiff                   *
v.                                               *         Adversary Proceeding Number: 19-07030
         Carilion Clinic                         *
                           Defendant             *



                                   REQUEST FOR ENTRY OF DEFAULT


         Plaintiff hereby applies to the Clerk of this Court to prepare and note on the record in this matter

     an ENTRY OF DEFAULT based on the attached affidavit and on the following grounds:

         1.      The Plaintiff filed a Complaint for violation of the automatic stay on August 29, 2019.

         2.      The Court issued a summons on August 30, 2019.

         3.      A copy of that summons and the complaint was properly served upon the Defendant on

                 August 30, 2019.

         4.      The Defendant was required to file an answer within 30 days of the date of issuance of

                 the summons.

         5.      No Defendant has filed an answer, motion or any responsive pleading by the required

                 date.

         6.      The Defendant has not been granted a request for an extension of time to file a

                 responsive pleading.

         7.      The Defendant is not a member of the armed forces.
  Case 19-07030        Doc 4     Filed 10/01/19 Entered 10/01/19 16:49:49     Desc Main
                                    Document    Page 2 of 2



       8.      The Defendant is not an infant or incompetent.

                                               Respectfully Submitted,

                                               WESLEY COMER & CHRISTINA LAWS
                                               By: /s/ Heather R. Parsons
                                                      Counsel for Plaintiff
Heather R. Parsons, Esquire
GILES & LAMBERT, P.C.
Post Office Box 2780
Roanoke, VA 24001
(540) 981-9000
hparsons@gileslambert.com
